 1

2

3

4

5

6                                       UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
7

 8                                                    )        Case #2:19-cv-00021-MMD-CWI4
     SURE STEEL, INC., a Utah Corporation             )
 9                                                    )
                                                      )        VERIFIED PETITION FOR
10                      Plaintiff(s),                 )        PERMISSION TO PRACTICE
                                                      )        IN THIS CASE ONLY BY
11         vs.                                        )        ATTORNEY NOT ADMITTED
     JACOBS FIELD SERVICES NORTH                      )        TO THE BAR OF THIS COURT
12   AMERICA, INC., a Texas corporation;              )        AND DESIGNATION OF
                                                      )        LOCAL COUNSEL
13   DOES 1-10; and ROE ENTITIES 1-10,                )
                   Defendant(s).                      )
14                                                             FILING FEE IS $250.00

15

16                        KirkH. Hays               , Petitioner, respectfully represents to the Court:
                        (name of petitioner)
17
              1.        That Petitioner is an attorney at law and a member of the law firm of
18
                                        Koeller Nebeker Carlson Haluck, LLP
19                                                   (firm name)

20    with offices at                          One E. Washington Street, Suite 400
                                                       (street address)
21
                           Phoenix                                   Arizona                      85004
22                         (city)                                     (state)                    (zip code)

23              602-256-0000                              kirk.hays@knchlaw.com
       (area code + telephone number)                          (Email address)
24
              2.        That Petitioner has been retained personally or as a member of the law firm by
25
         Jacob Field Services North America, Inc.           to provide legal representation in connection with
26                   [client(s)]

27    the above-entitled case now pending before this Court.

28                                                                                                        Rev. 5/16
 1           3.     That since       October 21, 1995       , Petitioner has been and presently is a
                                           (date)
2    member in good standing of the bar of the highest Court of the State of              Arizona
                                                                                          (state)
3    where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5   possession of the United States in which the applicant has been admitted to practice law certifying
6    the applicant's membership therein is in good standing.
 7           4.     That Petitioner was admitted to practice before the following United States District
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good
10   standing of the bars of said Courts.
11                          Court                              Date Admitted             Bar Number
12         U.S. District Court - District of Arizona         December 15, 1995              016535

13        U.S. Circuit Court of Appeals - 4th Circuit        December 11,1995                016535

14                   U.S. Supreme Court                        April 21,2009                 016535

15
16
17
18
19
             5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
      (State “none” if Petitioner has no disciplinary proceedings, etc.)
24
      None
25
26
27
28                                                      2                                             Rev. 5/16
1             6.          That Petitioner has never been denied admission to the State Bar of Nevada. (Give

2     particulars if ever denied admission):
3     (State “none” if Petitioner has never been denied admission.)
4
      None
5
6             7.          That Petitioner is a member of good standing in the following Bar Associations.

7     (State “none” if Petitioner is not a member of other Bar Associations.)
8     State Bar of Arizona
9
10            8.          Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

11    (formerly LR lA 10-2) during the past three (3) years in the following matters: (State "none" if no applications.)

12    Date of Application                 Cause                        Title of Court                 Was Application
                                                                     Administrative Body                Granted or
13                                                                     or Arbitrator                      Denied

14                 None
15
16
17
18
19                          (If necessary, please attach a statement of additional applications)

20             9.          Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21     State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22     extent as a member of the State Bar of Nevada.
23             10.         Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.

25              11.        Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27
 28                                                            3                                                 Rev. 5/16
1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

2    FOR THE PURPOSES OF THIS CASE ONLY.

3
4
                                                                     li,
                                                                     Petitioner’&/^mture
     STATE OF            Arizona             )
5                                            )
     COUNTY OF             Maricopa
6
7                    Kirk H. Hays         , Petitioner, being first duly sworn, deposes and says;
                                                                                f
8    That the foregoing statements are true.
9
                                                                   \
                                                                              4.
                                                                     Petitioner’s signature
10   Subscribed and sworn to before me this
11
12
                  day                                .L mB
                                ■'C'l                                                 Notary Public State of Arizona
                                                                                      Maricopa County                  ‘
13                                                                                    Brenda V Prasad
                     NotaiV-Tublic or Clerk of Court                                  My Commlaaian Expirea OS/10/2022
                                                                                ___   Commission Numb«r 547376         '
14
15
16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
                                                                         Megan K. Dorsey_____ ,
     believes it to be in the best interests of the client(s) to designate
19                                                                    (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is;
22
23                  Koeller Nebeker Carlson Haluck, LLP 400 South 4th Street, Suite 600
                                              (street address)
24
                        Las Vegas                                     Nevada                            89101
25                       (city)                                       (state)                          (zip code)

26               702-853-5500                        Megan.Dorsey@knchlaw.com
       (area code + telephone number)                     (Email address)
27
28                                                        4                                                     Rev. 5/16
1     By this designation the petitioner and undersigned paity(ies) agree that this designation constitutes
2     agreement and authorization for the designated resident admitted counsel to sign stipulations
3     binding on all of us.
4
5                APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
6
7            The undersigned party(ies) appoint(s)                    Megan K. Dorsey                 as
                                                                  (name of^cal counsel)
 8    his/her/their Designated Resident Nevada Counsel in this cas
 9
10
                                             (party's sign^
11                                            Cynthia Stev/nSjAice President, Global Litigation
12                                           (type or prim party name, title)
13
                                             (party's signature)
14
15
                                             (type or print party name, title)
16
17                              CONSENT OF DESIGNEE
              The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18
19
                                                              j
20                                           Desigi      I Resident Nevada Couns^’s signature
21
                                             Bar number             (J       Email address          CO(^
22
23
       APPROVED:
24
       Dated: this 30th day of January                     19
                                                       ..20_.
25
 26
       UNITED STATES DISTRICt JUDGE
 27
 28                                                       5                                           Rev. 5/16
             CERTIFICATE OF THE CLERK OF THE SUPREME COURT
                                 OF THE
                                 STATE OF ARIZONA




1, Janet Johnson, Clerk of the Supreme Court of the State of Arizona, hereby certify that,

according to the records of my office and upon the recommendation of the Disciplinary

Clerk of the Supreme Court ofArizona

                                  KIRK HARRY HAYS

was on the 2P‘ day of October, 1995 duly admitted to practice as an Attorney and

Counselor at Law in all the courts of Arizona; that no disciplinary proceedings are

pending against this attorney in the Arizona Supreme Court as of the date of this

certificate; and that this name now appears on the Roll of Attorneys in this office as an

active member of the State Bar ofArizona in good standing.

                                                     Given under my hand and the seal of
                                                     said Court this iV' day of
                                                     December, 2018.

                                                    JANET JOHNSON, Clerk


                                                              iilL.
                                                                ___________ ^
                                                       Krystle Dominguez \ \
                                                       Deputy Clerk II              L
             CERTIFICATE OF GOOD STANDING
           ISSUED BY THE DISCIPLINARY CLERK
                 FOR AND ON BEHALF OF
             THE SUPREME COURT OF ARIZONA



      The Disciplinary Clerk pursuant to Rule 74, Rules of the Supreme
Court of Arizona, hereby certifies that according to the records of the State
Bar, KIRK HARRY HAYS was duly admitted to practice as an attorney and
counselor at law in all courts of Arizona by the Supreme Court of Arizona on
October 21, 1995 and is now, as of the date of this Certificate, an active
member of the State Bar of Arizona in good standing.



                                  Given under the seal of the Disciplinary
                                  Clerk of the Supreme Court of Arizona this
                                  December/O, 2018.



                                  Amanda McQueen
                                  Disciplinary Clerk
